Citation Nr: 0201597	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1958 to May 1959, and had additional periods of active duty 
for training and inactive duty for training until August 
1965.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1998 decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded 
for additional development in June 2000.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's appeal has been obtained by the RO.

2. The record shows that the veteran had less than 90 days of 
active service that included some wartime service.

3. The record does not show that the veteran was discharged 
due to a disability or at the time of discharge had a 
disability that would have justified a discharge for 
disability.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected pension benefits.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3(a)(3) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326). The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West1991 & Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the May 1998 
rating decision, the October 1998 Statement of the Case, and 
the January 1999, and July 2001 Supplemental Statements of 
the Case of what would be necessary, evidentiary wise, to 
grant nonservice-connected pension.  In addition, the Board 
Remand of June 2000 also informed the veteran of the evidence 
necessary to grant his claim.  The notices sent to the 
veteran discussed the available evidence and informed the 
veteran that nonservice-connected pension could not be 
granted because the evidence established that the veteran did 
not have 90 days or more of war time service, and that the 
veteran was neither discharged from service due to a 
disability nor did he have a disability that would have 
justified a disability discharge.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, and 
service records from the Louisiana National Guard.  The 
veteran testified at a personal hearing at the RO in August 
1998.  Pursuant to the Board Remand of June 2000, the RO 
gathered additional records from the Louisiana National 
Guard.  The RO attempted to obtain a copy of Special Order 
157, dated August 20, 1965 from the Louisiana National Guard, 
but was informed by letter dated June 28, 2001 that no such 
document was available on file.  There is no indication that 
the document is available from any other source and the 
veteran has not indicated that there is other relevant 
evidence available.  Thus the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
evidence regarding the claimed disability.  In fact, it 
appears that all available evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran maintains that he is entitled to VA nonservice-
connected disability pension benefits.  He contends that his 
eligibility is based on an injury and disability that he 
suffered while in training with the Louisiana National Guard 
on October 13, 1964.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, clarify that:

(a) Pension for veterans:

(3) Improved pension; Pub L. 95-588 (92 Stat 
2497).  A benefit payable by the Department of 
Veterans Affairs to veterans of a period or 
periods of war because of nonservice-connected 
disability or age.  The qualifying periods of war 
for this benefit are the Mexican Border period, 
World War I, World War II, the Korean conflict, 
the Vietnam era, and the Persian Gulf War. . . . 
Basic entitlement exists if a veteran: (i) Served 
in the active military, naval, or air service for 
90 days or more during a period of war 
(38 U.S.C.A. § 1521(j)); or (ii) Served in the 
active military, naval, or air service during a 
period of war and was discharged or released from 
such service for a disability adjudged service-
connected without presumptive provisions of law, 
or at time of discharge had such a service-
connected disability, shown by official service 
records, which in medical judgment would have 
justified a discharge for disability (38 U.S.C.A. 
§ 1521 (j)); or (iii) Served in the active 
military, naval or air service for a period of 90 
consecutive days or more and such period began or 
ended during a period of war (38 U.S.C.A. 
§ 1521(j)); or (iv) Served in the active military, 
naval, or air service of an aggregate of 90 days 
or more in two or more separate periods of service 
during more than one period of war (38 U.S.C.A. 
§ 1521(j)); and (v) Is permanently and totally 
disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; and 
(vi) Meets the net worth requirements under 
§ 3.274 and does not have an annual income in 
excess of the applicable maximum annual pension 
rate specified in § 3.23.  38 C.F.R. § 3.3(a)(3) 
(2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (2001).

An initial question that must be resolved in this appeal is 
whether the veteran served at least 90 days of active 
military service during a period of war or 90 days of service 
that included service during a period of war.  The relevant 
"period of war" is the Vietnam era, beginning August 5, 
1964 and ending May 7, 1975.  38 U.S.C.A. § 101(11) and 
(29)(B) (West 1991); 38 C.F.R. § 3.2(f) (2001).  The 
veteran's form DD-214 indicates that he had active duty for 
training from November 1958 to May 1959 which was not active 
duty or service during a period of war.  A "Retirement 
Credits Record" (NGS Form 23) from the Louisiana National 
Guard further shows that the veteran was on "active duty or 
active duty for training" during seven periods.  It is clear 
from the context of this record that these periods were 2 
week summer camps and were periods of active duty for 
training.  Moreover, the first six of these took place 
between November 1958 and August 1963 and were not within a 
period of war as defined by the regulations.  The last of the 
seven periods of active duty for training lasted from July 
29, 1964 to August 15, 1964.  From August 5, 1964 onward, 
this last period of active duty for training was within a 
period of war, but it does not total 90 days, in fact it is 
11 days only (and was not a period of active duty).  
Therefore, the record is clear that the veteran does not have 
90 days or more of service that included a period of war(s), 
and he cannot qualify for nonservice-connected pension on 
that basis.  38 C.F.R. § 3.3(a) (2001).  

This does not end the Board's inquiry, however.  The veteran 
was injured while on inactive duty for training on October 
13, 1964.  He injured his hand accidentally with a bayonet.  
This injury was determined to be in the line of duty in an 
administrative decision of the Louisiana National Guard on 
October 21, 1964.  Since the veteran was injured in the line 
of duty while on inactive duty for training, this day of 
service is deemed to be active duty by operation of law.  
Therefore, the appellant is a veteran.  See 38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. §§ 3.1, 3.6 (2001).

The veteran contends that he is eligible for nonservice-
connected pension because he was discharged or released from 
active duty for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability.  38 C.F.R. 
§ 3.3(a)(3)(ii) (2001).

After a review of all the evidence in the claims folder, the 
Board finds that the veteran was not discharged for a 
disability adjudged service-connected nor at the time of 
discharge did he have such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.

The record is clear that the veteran was injured in the line 
of duty on October 13, 1964.  He injured his hand on a 
bayonet.  The veteran filed a claim with VA seeking 
compensation for this injury and in a rating decision dated 
in January 1965, the RO granted compensation of 10 percent 
for the veteran's hand injury.  The veteran was discharged 
from the Louisiana National Guard on August 27, 1965.  On the 
discharge form (NGB Form 22), the reason for discharge was 
listed as "persons receiving disability pension or 
compensation, Para 4 SO 157, AGOLa, dtd 20 Aug 65".  All 
reasonable attempts to obtain a copy of this Special Order 
157 have been made and were not successful.  The veteran 
argues that this notation supports his contention that he was 
discharged because of a disability.  The Board finds that the 
totality of the evidence suggests otherwise.

The "Retirement Credits Record" (NGS Form 23) indicates 
that the veteran continued to perform inactive duty for 
training and drills after he suffered the injury in October 
1964.  The form indicated that between November 7, 1964 and 
August 27, 1965 the veteran earned 35 points based on 
National Guard service which represents a little more than 17 
days of service during that time.  Clearly, if he were so 
disabled as to require discharge, he would not have been able 
to continue to participate in training and drills for an 
additional 17 days over the 10 months following his injury.  
The March 1965 rating action noted that the veteran received 
treatment for the injury for about one week, before being 
discharged from further treatment.  The VA physical 
examination of February 1965 noted that the veteran was right 
handed, the scarring was sensitive, but well-healed and 
nontender, and the residuals of the wound were chiefly 
manifested by partial loss of flexion and extension of the 
ring finger of the left hand, with mild causalgia syndrome of 
the palm of the left hand.  The scar and muscle injury were 
assigned a minimal compensable evaluation.  

The veteran testified at a personal hearing at the RO.  
During that testimony, he indicated that when he was 
discharged he was told he had a choice between taking the 10 
percent disability compensation and being discharged, or he 
could forego the 10 percent disability compensation and 
remain in the Louisiana National Guard.  He chose to be 
discharged and receive 10 percent disability compensation 
form VA.  This evidence indicates that the veteran was not 
discharged because of a disability.  In fact, he continued to 
participate in drills after the injury and earned retirement 
points.  Additionally, he could have stayed in the Louisiana 
National Guard had he so desired according to his testimony.  

This evidence suggests that the veteran did not have a 
disability that would have justified a medical discharge.  In 
fact, it appears from the record that he was discharged due 
to his decision to receive his 10 percent compensation 
immediately and not due to the underlying disability, which 
by all accounts was only mild and affected the nondominant 
upper extremity.  The discharge form itself lists the reason 
for separation was receipt of (pension or) compensation 
benefits, not for the underlying disability.  There is no 
doubt that the veteran was injured and that VA had found him 
to be 10 percent disabled as a result of that injury, but the 
evidence shows that despite this injury, he could have 
remained in the Louisiana National Guard.

Therefore, the veteran did not have 90 days or more of 
service (that included some wartime service) and was not 
discharged because of a service-connected disability or on 
the date of discharge had such a service-connected disability 
that would have justified a medical discharge.  Based on the 
above, the veteran does not meet the requirements for basic 
eligibility for nonservice-connected pension benefits.  
38 C.F.R. § 3.3(a)(3) (2001).


ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

